SEC File Nos.002-14728 811-00862 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 81(X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 40(X) THE GROWTH FUND OF AMERICA, INC. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120-7650 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Secretary The Growth Fund of America, Inc. P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120-7650 (Name and Address of Agent for Service) Copy to: Michael Glazer Paul, Hastings, Janofsky & Walker, LLP 515 South Flower Street Los Angeles, California 90071-2228 (Counsel for the Registrant) Approximate date of proposed public offering: [X]It is proposed that this filing will become effective on November 1, 2007 pursuant to paragraph (b) of Rule 485. html [logo - American Funds/(R)/] The right choice for the long term/(R)/ The Growth Fund of America/(R)/ PROSPECTUS November 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 11 Management and organization 16 Shareholder information 17 Choosing a share class 19 Purchase and exchange of shares 23 Sales charges 26 Sales charge reductions and waivers 28 Rollovers from retirement plans to IRAs 29 Plans of distribution 29 Other compensation to dealers 30 How to sell shares 32 Distributions and taxes 33 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund seeks to make your investment grow by investing primarily in common stocks of companies that appear to offer superior opportunities for growth of capital. The fund is designed for investors seeking capital appreciation through stocks.
